Case 4:20-cv-00896-ALM-KPJ Document 5 Filed 11/25/20 Page 1 of 11 PageID #: 21




   1                                         U.S. DISTRICT COURT
   2
                                       EASTERN DISTRICT OF TEXAS
   3
        Mr. Michael Moates, individually and on                  Case No.:              \     CU
   4    behalf of DC Chronicle, a 501(c)3 non¬
        profit charity org nization                              AMENDED COMPLAINT
   5
   6                    Plaintiffs,                              JURY TRIAL DEMANDED
                v.

   7                                                             Judge:
        Facebook Inc., Facebook Payments Inc,
   8    Mark Zuckerberg, as Chief Executive                      Date Action filed:
        Officer, Sheryl Sandberg, as Chief                       Date set for
   9    Operating Officer
  10
                        Defendants.
  11
                                                                                      NOV 2 5 2020 * 1
                                                                                Clerk, U.S. District Court
  12                                                                            Eastern District of Texas

  13                                       I. NATURE OF THE CASE

  14           1. Plaintiff Michael Moates brings this action individually and on behalf DC Chronicle.

  15   These plaintiffs (collectively referred to as Plaintiffs ) bring this action against Defendants
  16
       Facebook Inc, Facebook Payments Inc, Mark Zuckerberg (in his official capacity as CEO), and
  17
       Sheryl Sandberg (in her official capacity as COO), (hereinafter referred to collectively as
  18
  19    Defendants,” or individually by their respective acronyms). This complaint seeks equitable and

 20    injunctive relief for the disabling of Michael Moates Facebook, Messenger, Instagram

 21    Accounts, CrowdTangle, all pages and groups connected to these accounts, and the disabled
 22
       features on the Oculus Go Device (hereinafter referred to collectively as “Products, .) This
 23
       includes the data that is stored on the servers that the refuse to release to the Plaintiff. This
 24
       complaint also seeks damages for fraudulent and unauthorized charges or attempted charges after
 25
 26    products were disabled, loss of wages due to deactivation, and fraudulent advertising.

 27
 28

                                  COMPLAINT AND REQUEST FOR PUNI IVE DAMAGES, AND
                              PLAINTIFF S EQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                         - I -
Case 4:20-cv-00896-ALM-KPJ Document 5 Filed 11/25/20 Page 2 of 11 PageID #: 22




   1                                  n. JURISDICTION and PARTIES

   2           2. Defendants Michael Moates resides does business with principal places of business in
   J
       Denton, Texas. The amount in controversy exceeds $75,000. Therefore, jurisdiction of this court
   4
       is proper.
   5
               3. This Court has subject matter jurisdiction over Moates s federal antitrust
   6
   7   claims pursuant to the Clayton Antitrust Act, 15 U.S.C. § 26, and 28 U.S.C. §§ 1331

   8    nd 1337.

   9
              4. The Court also has subject matter jurisdiction over the state law claims pursuant to 28
  10
       U.S.C. § 1332 based on the diversity of citizenship of Moates, on one hand, and of Facebook, on
  11
       the other.
  12
  13                                  m. FACTUAL ALLEGATIONS

  14          5. Since August 29th, the Plaintiff has invested $10,546 (See Exhibit A) on advertising
  15
       with Facebook Inc. to build a following through likes on multiple of his pages that allow him
  16
       to earn income via engagement of posts1. Reach is determined by number of followers and likes.
  17
       When someone spends money to build an audience they invest, and that money is retu ed
  18
  19   through different types of engagements.

  20          6. On October 7th, 2020, the defendant received an email message and notification on the

  21   Facebook website stating that he was not following community standards (See Exhibit B). The
  22
       Plaintiff, unsure of what he did wrong immediately reached out to Facebook Support. Facebook
  23
       Support responded that his page was in good standing, (See Exhibit C) acknowledged that tins
  24
  25    may have cause confusion” for the Plaintiff and instructed him “have this reported as a bug.”

  26          5.On October 20th, 2020, the Defendants disabled access to the defendants Facebook (See

  27   Exhibit D) and Facebook Business Manager Account (which included Creator Studio, Pages, and
 28

                                 COMPLAINT .AND REQUEST FOR PUNITIVE DAMAGES, AND
                             PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                       -2 -
Case 4:20-cv-00896-ALM-KPJ Document 5 Filed 11/25/20 Page 3 of 11 PageID #: 23




   1   Ads). This was done without any notification or explanation and the Plaintiff was made aware

   2   when he attempted to access his account, he saw a message that read For more information, or
   3
       if you think your account was disabled by mistake, please visit the Help Center, on Facebook
   4
               7. Shortly thereafter, the Plainti fs Instagram was disabled and a message appeared,
   5
        Thanks for Providing Your Info. We'll review your info and if we can confirm it, you'll be able
   6
   7   to request a review in the Help Center within approximately 24 hours,” on Instagram.

   8           8. Subsequently, the Plaintiff was unable to access his Oculus and Crowd Tangle

   9
       accounts due to Facebook disabling Facebook login.
  10
               9. After all of this took place on October 20th, 2020, the Plaintiff reached out to Carolyn
  11
       Everson (Vice President, Facebook) who said she “So sorry this happened” and hoping for
  12
  13   some resolution.” She included two of her staff members Meghan Orbe and Conrad Gibson on

  14   her email. Conrad responded very quickly asking for some details and said Til be in touch once

  15
       I have an update from the account team.” Conrad responded two days later stating “Apologies
  16
       for the delay as I worked with our team on your request. I heard back this morning and it seems
  17
       that your accounts were disabled permanently and, due to policy guidelines, they are unable to
  18
  19   share why the accounts were deactivated. I am so sorry this happened to you. I asked for more

  20   information, but they were unable to share with me. I wish I could give you a better explanation,

  21   but unfortunately, we have these rules in place to protect a user s privacy. I know that you had a
  22
       lot of photos saved to your accounts that you wanted to access. They provided me with the
  23
       following information on how to request data from a closed account.” The links Conrad provide
  24
  25   were broken and did not work. (See Exhibits E) The Plaintiff subsequently reached out and was

  26   given a new link. Upon filling out the request in the new link for his data Facebook said “The 1

  27
  28
       1 https://wvvw.facebook.coin/business/ads/ad-objectives
                                   COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                               PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                           -3 -
Case 4:20-cv-00896-ALM-KPJ Document 5 Filed 11/25/20 Page 4 of 11 PageID #: 24




   1             : account associated with the email address you provided to us has been disabled for

   2              of our Terms of Service. They did not provide the data they admit belongs to him.
   3
                10. After getting no resolution from Carolyn Everson and her team, on October 23, 2020,
   4
       the Plaintiff reached out to Fidji Simo (Head of Facebook, Facebook Inc.). He explained the
   5
       situation again and she said I want to look into why that happened and again her colleague
   6
   7   would follow up Priya will follow up.” Priya emailed that same day saying Will have so e

   8   more info shortly - thanks for your patience here!” To date, she has never followed up with the
   9
       Plaintiff. (See Exhibits F)
  10
               11. Less than a month and a half after initial Facebook ads were bought to invest in a
  11
       business page following and audience Facebook disabled the account after making over $10,000
  12
  13   from the Plaintiff.

  14           12. The week before Facebook disabled the account, they charged the Plaintiff $5,137 for

  15
       an audience they took away less than 6 days later. (See Exhibit G)
  16
               13. The Defendants have a history of disabling accounts without any explanation. (See
  17
         tations below)
  18
  19           14. The Defendants has not shown that the Plaintiff violated any rules on each platform

  20    hat he was banned from. In fact, they have stated multiple times that they really can t say why

  21   ris account was disabled.
  22
               15. The Defendants have a history of selectively enforcing their terms of service and
  23
        ommunity standards or updating them so that it benefits them for profit. For example, in April
  24
  25   )f 2012 the Ad Guidelines said Ads must not promote the sale of prescription pharmaceuticals2

  26
  27
 28
       2 https://archive.is/V8iS4#selection-1699.7-1699.68
                                  COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                              PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                         -4-
Case 4:20-cv-00896-ALM-KPJ Document 5 Filed 11/25/20 Page 5 of 11 PageID #: 25




   1   but that was quickly changed so the Defendants could profit from big pharmaceutical companies

   2   such as Vyvanse3.

   3
               16. The Plaintiffs ask the court to consider the Defendants not protected under Section
   4
       230 of the Communications Decency Act. They are no longer a distributor of information, but
   5
       they selectively publish their own information. The employee third party fact-checkers that they
   6
   7   pay and then promote on the platform. This makes them a publisher not simply platform.

   8           17. Facebook admits in terms of service th t guarantee it (keepingFacebook safe).

   9
               18. Facebook engaged in unlawful monopolistic by acquiring many competing
  10
       companies. This included its acquisition of Instagram in 2012, its purchase of WhatsApp in
  11
       2014, its purchase of Oculus in 2014 and many others. This is especially shown when they target
  12
  13   the accounts of users from one platform to the next. Facebook Inc. imposes unreasonable and

  14   unlawful restraints to completely monopolize both markets and prevent competition across a

  15   spectrum of social media and software related companies. For example, according to Facebook,
  16
       “If you are new to Oculus, or using Oculus Quest 2, a Facebook account is required to use your
  17
       device, apps, and the Oculus store.4 5 6 7 Therefore, if you purchase an Oculus device and Facebook
  18
  19   decided you are not worthy of their platform you can no longer use the device you purchased.

  20   Same goes across all of the platforms, if they disable you on Facebook, they disable your

  21   Instagram567, Messenger, and Crowdtangle without cause.
  22
               19. The anti-competitive consequences of Facebook s conduct are pervasive. These
  23
       products have become an integral part of people s daily lives; as a primary source for news, a
  24
  25   3https: / / www.facebook.com / ads/ library / ?active_status=all&ad_type=all&coim try=US& iew_aILpage
       _id=2577210512505316&sort_d a[direction]=desc&sor _data[mode]=relevancy_montlily_gi'oriped
  26   4 https:/ /www.oculus.com/blog/facebook-accoimts-on-OCTilus/?locale=en US
  27   (https://ardrive.is/wi /lMjUL)
       5 https://twitter.com/Hysminai_Ucluha/status/1322289749592334336
  28   6 https:/ / twitter.com/ mamaneedabottfe/status/1322246967313969152
       7 https://twitter.com/Wolfstroy/status/1322321489861947392
                                 COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                             PL INTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                        - 5 -
Case 4:20-cv-00896-ALM-KPJ Document 5 Filed 11/25/20 Page 6 of 11 PageID #: 26




   1   place for entertainment, a tool for business, a means to connect with friends and family, and

   2   more. For many consumers, the products are stay connected to the digital world.
   3
               20. Not only does Facebook serve as a monopoly but they target based on political
   4
       influence. The disabled the Plaintiffs and many others accounts8910 three days before the 2020
   5
       Presidential Election.
   6
   7           21. Furthermore, the Defendants have a tendency to give users the run around. The tell

   8   you to send in your ID and they will get back to you and this never happens1 They have a
   9
       history of emailing consumers and saying they will respond with more information but then do
  10
       not follow up. They claim they will text you a code but never do8 9 10 11 12.
  11
               22. The Plaintiff has approached the defendants to attempt to resolve this situation. The
  12
  13   Defendants chose to mislead the plaintiff by saying they would respond with more information

  14   and work to seek a resolution and then began ignoring and blowing off the Plaintiff. Evidence

  15
       will be introduced in court do support this claim.
  16
               23. Accordingly, Plaintiff seeks injunctive relief in court to end Apple s
  17
       unreasonable and unlawful practices. Facebook s conduct has caused and continues to cause
  18
  19   financial harm.

  20
  21
  22
  23
  24
  25
 26
       8 https://twitter.com/rob2675/status/1322285933589389315
 27    9 https://twitter.com/BeckyNieshalla/status/1322287481883152385
       10 htt s:/ / twitter.com/ Briskey Baby / status /1322284608918937600
 28    11 htt s://twitter.com/pohticalpasti-y/status/1322263450832281602
       12 https://twitter.com/barbi_mr/status/1322298733338525696
                                    COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                               PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                            -6-
Case 4:20-cv-00896-ALM-KPJ Document 5 Filed 11/25/20 Page 7 of 11 PageID #: 27




   1                                       IV. CAUSES OF ACTION

   2                                     FIRST CAUSE OF ACTION
   3
                                                      Fraud
   4
              24. From August to October the Plaintiff spent $10,546 on advertising with Facebook
   5
       Inc.
   6
   7          25. The Defendants advertised these ads as giving the Plaintiff the ability to get people
   8
        engage with your posts through comments, shares and likes. They disabled his account so he
   9
       could not get this benefit but still charged him.
  10
  11          26. The Defendants committed a second type fraud. They did so by placing ads in front of
  12
       the Plaintiff that caused him to follow certain pages th t have now lost their investment from the
  13
       advertisement he clicked on.
  14
  15                                  SECOND CAUSE OF ACTION
  16
                                               Strict Tort Liability
  17
              27. The aforementioned banned accounts caused the Plaintiff to lose his audience and
  18
  19   revenue from said audience.

  20          28. The aforementioned banned accounts caused the Plaintiff to lose value in his Oculus

  21
       device he purchased from the company.
  22
              29. The banned accounts has caused the Plaintiff emotional distress including anxiety and
  23
       depression due to loss of all data, revenue, and communications.
  24
  25
  26
  27
  28
                                 COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                             PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                           -7-
Case 4:20-cv-00896-ALM-KPJ Document 5 Filed 11/25/20 Page 8 of 11 PageID #: 28




   1                                     THIRD CAUSE OF ACTION
   2                                        Violation of Civil Rights
   3
              30. The Plaintiff suffers from Anxiety and Depression. The Defendants violated the
   4
       Americans ith Disabilities ct when they did not provide reasonable accommodations and
   5
       discriminated against the Plaintiff by the choosing to exclude and segregate him without cause.
   6
   7   To date, they have no policies or procedures in place for those with mental health issues that are

   8   covered under the ADA laws. See (Guillermo Robles v Dominos Pizza, LLC) Title HI of the
   9
       ADA, the section of the ADA in question, says that companies can t discriminate against
  10
       disabled individuals in the full and equal enjoyment of the goods, services, facilities, privileges,
  11
       advantages, or accommodations of any place of public accommodation by any person who owns,
  12
  13   leases, or operates a place of public accommodation.

  14                                   FOURTH CAUSE OF ACTION
  15
                                         Violation of Anti-Tr st Laws
  16
              31. The Sherman Act also makes it a crime to monopolize any part of interstate
  17
       commerce. An unlawful monopoly exists when one firm controls the market for a product or
  18
  19   service, and it has obtained that market power. Defendants has acquired multiple companies in

  20   violation of anti-trust laws in order to dominate the market. They acquired Instagram, WhatsApp,

  21
       CrowdTangle, Giphy, Oculus, and others.
  22
              32. This is shown in their behavior when the not only disabled the Facebook account of
  23
       the Plaintiff but his Instagram, Crowdtangle, and Oculus accounts.
  24
  25          33. They violated the Clayton Act which says it prohibits mergers or acquisitions that are

  26   likely to lessen competition. This happened when Facebook purchased Instagram.

  27                                        FIFTH CAUSE OF ACTION
  28

                                COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                             PLAINTIFFS REQUEST FOR PRODUCTION OF DOCU ENTS (SET ONE)
                                                       -8-
Case 4:20-cv-00896-ALM-KPJ Document 5 Filed 11/25/20 Page 9 of 11 PageID #: 29




   1                                                 Data Theft

   2               34. Defendants claim You can download a copy of your data at any time in their
   3
       tenns of service. However, this is not true. They have stolen and hijacked the Plaintiffs data
   4
       across all of tire platforms.
   5
                   35. Again, Defendants has manipulated its Terms of Service which used to state “you
   6
   7   own all of the content and information you post on Facebook, and you can control how it is

   8   shared.13 The removed this sometime bet een March 2018 and September 2020.

   9
               36. Defendants engaged in “largest known leak in Facebook history14 by giving access
  10
       to Plaintiffs personal private data to Cambridge Analytica.
  11
                                            SIXTH CAUSE OF ACTION
  12
  13                                   Violation of Contract (Terms of Service

  14           37. Defendants violated their own terms of service15 when they allowed high profile sex

  15   offenders to join161718.
  16
               38. Defendants violated their own terms of service when they allowed illegal multi-level
  17
       marketing pyramid schemes on Facebook19.
  18
  19
  20   13 https://wvvw.latmres.com/lHisiness/lrtzarus/la-fi-lazarus-facebook-cambridge-analytica-priva w-
       20180320-
  21   storv.html#:~:text=The%20realitv%20is%3A</o20Yoiu'7o20data,free/o2C%E2%80%9D%20said/o205cott7o20
       L
  22
       14 https://www.nytimes.eom/2018/04/04/us/politics/c mbyidge-tmalytior-sTaiuial-fallout.html
  23
       15 https:/ /web.ardnve.org/wel 20140526070122/https://www iacebook.com/temrs.php
  24
       16 https:/ /www.facebook.com/billcosby
  25
       17 https:/ / www.facebook.iom/miketysoir
  26
  27   18 https:/ /ww w.facebook.com/tupacshakur/


  28   19 https:/ / www.faceboo .com/advocare/


                                  COMPLAINT .AND REQUEST FOR PUNITIVE DAMAGES, ND
                              PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                        -9-
Case 4:20-cv-00896-ALM-KPJ Document 5 Filed 11/25/20 Page 10 of 11 PageID #: 30




    1           39. Defendants violated their own terms of service by allowing people transfer your

    2   account (including any Page or application you administer) to anyone without first getting our
    3
        written pennission.
   4
               40. Defendants violated their own terms of service by allowing people to bully,
    5
        intimidate, or harass any user.
    6
    7          41. Defendants violated their own terms of service by allowing content that is hate

    8   speech, threatening, or pornographic; incites violence; or contains nudity or graphic or gratuitous

   9
        violence.”
   10
               42. Defendants violated their own terms of serv ce by doing actions that are unlawful,
   11
        misleading, malicious, or discriminatory.”
   12
   13          43. Defendants violated their own terms of ser ice by allowing content that is a violation

   14   of intellectual property laws.

   15
               44. Defendants violated their own community standards by allo ing violence and threats.
   16
        Including messages to the Plaintiff telling him to “kill himself.”
   17
               45. Defendants violated their own community standards by allowing bullying and
   18
   19   harassment, hate speech, graphic content, nudity and pornography, and spam.

  20           46. Defendants violated their own community standards by disabling the Plaintiffs

  21    account claiming he violated community standards when in fact he did not.
  22
  23
  24
  25
  26
  27
  28

                                  COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                              PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                        - 10-
Case 4:20-cv-00896-ALM-KPJ Document 5 Filed 11/25/20 Page 11 of 11 PageID #: 31




    1                                         Punitive Damages

   2             47. The conduct of Defendants described above is outrageous. Defendants conduct
   3
        demonstrates a lack of respect for the law and shows that they are interested in only earning a
   4
        profit. They have committed theft, fraud, civil rights violations, and many other violations of the
    5
        law.
   6
   7                                       V. PRAYER FOR RELIEF

   8       WHEREFORE, Plaintiffs respectfully pray for a judgment against Defendants for:

   9
            1. Injunctive and equitable relief as the Court deems appropriate including:
   10
           Requiring Defendant reactivate all accounts on the products; and
   11
           2. Compensatory damages to be paid by all Defendants, according to proof at trial;
   12
   13      3. Punitive damages as the court deems appropriate;

   14      4. Any other relief as the court deems appropriate.

   15
        Dated:
   16
   17                                                 Michael
                                                      Pro Se
   18
                                                             760
   19                                                                   , T/1
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                  COMPLAINT .AND REQUEST FOR PUNITIVE DAMAGES, AND
                              PLAINTIFF S REQUEST FOR PRODUCTION OF DOCU ENTS (SET ONE)
                                                        - 11 -
